USCA4 Appeal: 21-7450      Doc: 14         Filed: 01/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7450


        PETER GAKUBA,

                            Petitioner - Appellant,

                     v.

        WARDEN,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen L. Hollander, Senior District Judge. (1:21-cv-02498-ELH)


        Submitted: January 20, 2022                                       Decided: January 26, 2022


        Before AGEE and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Peter Gakuba, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7450      Doc: 14          Filed: 01/26/2022     Pg: 2 of 2




        PER CURIAM:

               Peter Gakuba appeals the district court’s order transferring his 28 U.S.C. § 2254

        petition to the United States District Court for the Northern District of Illinois. We dismiss

        the appeal for lack of jurisdiction because the order is not appealable.

               This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

        v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). Because Gakuba filed his notice of

        appeal after the action was transferred, the order here appealed is neither a final order nor

        an appealable interlocutory or collateral order. See TechnoSteel, LLC v. Beers Constr. Co.,

        271 F.3d 151, 153-54 (4th Cir. 2001).

               We therefore dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before the court and argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      2